DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on November 6, 2020, is for a reissue examination for United States Patent Number US 10,120,809 B2, which was issued to Arellano et al. (hereinafter “the ‘809 Patent”).
The application 14/866,862 for the ‘809 Patent was filed on September 26, 2015, and thus the instant reissue application is being examined under the first inventor to file provisions of the AIA .
Reissue Examination Procedures
Reissue applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘809 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Reissue applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Reissue applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR § 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

Receipt Acknowledgement
The reissue applicant filed a preliminary amendment with the instant reissue application on November 6, 2020.  In the preliminary amendment, original claims 1-16 are neither canceled, nor amended; and new claims 17-30 are added.
Meanwhile, the claim amendment is not compliance with 37 CFR § 1.173(c) because it does not contain a proper explanation of supports for the new claims 17-30.  The Examiner found this insufficiencies according to the rule cited in the above.
Currently, the claims 1-33 are subject to an examination of this reissue application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
Group I. Claims 1-7 and 12-16, drawn to a specific logic for controlling cache data transfer and its operating method, classified in Class G06F12/0868 - data transfer between cache memory and other subsystems, e.g. storage devices or host systems,
Group II. Claims 8-11, drawn to a system including a cache memory, a system memory, and a cache controller logic, i.e., system using the specific logic claimed in Group I, classified in the Class G06F12/0868, and
Group III. Claims 17-30, drawn to a processing device including a plurality of cores, an interconnect fabric, registers, and a generic cache controller, classified in Class G06F15/80 - comprising an array of processing units with common control, e.g. single instruction multiple data processors, e.g., multi-cores.
The inventions are independent or distinct, each from the other because:
Inventions in Groups I, II, and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the subcombination has utility by itself or in other combinations, and (2) the combination as claimed does not require the particulars of the subcombination as claimed for patentability (MPEP § 806.05(c)).
In this case, the combination Group II as claimed (i.e., a system including a cache memory, a system memory, and a cache controller logic) requires the particulars of the subcombination Group I as claimed (i.e., a specific logic for controlling cache data transfer and its operating method) because the “specific logic” indicates that, in the combination Group II, the subcombination Group I is specifically recited, i.e., “a cache controller logic to determine a traffic class of the data packet; and selectively store the data packet directly into the cache memory or into the system memory based on the traffic class of the data packet,” and that the specific characteristics required by the subcombination Group I, i.e., “logic to determine a traffic class of the data packet, wherein the traffic class is used to differentiate data packets having a high priority traffic class from data packets having a low priority traffic class, and selectively store the data directly into one of cache memory or system memory based on the traffic class of the data packet,” are required by the combination claim of Group II.
And, the combination Group III as claimed (i.e., a processing device including a plurality of cores, an interconnect fabric, registers, and a generic cache controller) does not require the particulars of the subcombination Group I as claimed (i.e., a specific logic for controlling cache data transfer and its operating method) because the “specific logic” indicates that, in the combination Group III, the subcombination Group I is broadly recited, i.e., “a cache controller coupled to the plurality of cores to provide access to the L3 cache using the cache ways indicated by the first waymask and/or the second waymask,” and that the specific characteristics required by the subcombination Group I, i.e., “logic to determine a traffic class of the data packet, wherein the traffic class is used to differentiate data packets having a high priority traffic class from data packets having a low priority traffic class, and selectively store the data directly into one of cache memory or system memory based on the traffic class of the data packet,” are not required by the combination claim of Group III.
Since claims to both the combination and subcombination are presented, the omission of details of the claimed subcombination Group I “the logic to determine a traffic class of the data packet, wherein the traffic class is used to differentiate data packets having a high priority traffic class from data packets having a low priority traffic class, and selectively store the data directly into one of cache memory or system memory based on the traffic class of the data packet” in the combination claim “a cache controller coupled to the plurality of cores to provide access to the L3 cache using the cache ways indicated by the first waymask and/or the second waymask” in Group III is evidence that the combination Group III does not rely upon the specific limitations of the subcombination Group I for its patentability.  Furthermore, the subcombination “a specific logic for controlling cache data transfer ” has separate utility, for example, to effectively transfer packet data in a system.
As shown in the above, the subcombination Group I and combination Group III inventions are not distinct, but the subcombination Group I and combination Group III inventions are distinct; thus, it has required restriction between the subcombination Group I invention and the combination Group III invention.
Because the Examiner makes a “restriction” requirement under 37 CFR § 1.176(b) between the claims 17-30 newly added in this reissue application and the original patent claims 1-16, the original patent claims will be held to be constructively elected.  Meanwhile, the newly added claims 17-30 will be held to be withdrawn from consideration by the Examiner.  And, the Examiner informs the reissue applicant that if the original claims are found allowable, and a divisional application has been filed for the non-elected claims, further action in the application will be suspended, pending resolution of the divisional application.
The Examiner will treat the original patent claims 1-16 on the merit, and the claims 1-16 are currently subject to this reissue application.

Oath/Declaration
The reissue declaration with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR § 1.175 and MPEP § 1414.
In fact, the reissue applicant seeks to broaden at least the claim 1, and declares that new claim 21 broadens claim 1 by removing the logic to receive a data packet and determine a traffic class.  Nevertheless, the new claims 17-30 are held in abeyance in a withdrawn status supra, and the original patent claims 1-16 are unamended in this reissue application.
Therefore, there is no error to be corrected under 35 U.S.C. § 251.

Information Disclosure Statement
The information disclosure statement filed on May 18, 2021 has been considered.  Where patents, publications, and other such items of information are submitted by the reissue applicant in compliance with the requirements of the rules 37 CFR § 1.97 and 37 CFR § 1.98, the requisite degree of consideration to be given to such information will be normally limited by the degree to which the party filing the information citation has explained the content and relevance of the information.  The initials of the Examiner placed adjacent to the citations on the form PTO/SB/08A and 08B or its equivalent, without an indication to the contrary in the record, do not signify that the information has been considered by the Examiner any further than to the extent noted above. See MPEP § 2256.

Assignment
The ‘809 Patent sought to be reissued has been assigned to: INTEL CORPORATION of SANTA CLARA, CALIFORNIA.  The Assignee submitted the paper “Reissue Application: Consent of Assignee” with the form PTO/AIA /96 “Statement under 37 CFR § 3.73(c)” specifying in the record of the reissue application where such evidence is recorded in the Office (i.e., Reel and Frame number 037187 / 0298).  Therefore, the Examiner notices that the Assignee in the reissue application is the reissue applicant pursuant to 37 CFR § 1.172(a).

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this reissue application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
First, the claim 1 recite “logic, implemented at least in part in hardware, to: receive a data packet,... determine a traffic class ..., and selectively store the data ...” in lines 2-8.
As shown in the above, this reissue application includes claim limitation that uses the word “logic,” which is disclosed as at least in part in hardware for a structural element in the specification of the ‘809 Patent (See “cache controller 308” in Figs. 3-4 and col. 9, lines 20-40).  Thus, the term “logic” is substitute for “means” and generic placeholder (i.e., non-structural terms having no specific structural meaning) for performing the claimed functions of controlling cache data transfer.
And, the word “logic” is modified by functional language “receive a data packet,... determine a traffic class ..., and selectively store the data ...” recited in the claim 1 by the transition word “to”.  Although the generic placeholder “logic” is modified by the functional language foregoing, this modification is not sufficient to entirely perform the recited functions in the claim 1.  Furthermore, the generic placeholder “logic” is not modified by sufficient structure, material, or acts for performing the claimed functions.
Accordingly, this claim limitation is being interpreted under 35 U.S.C. § 112(f), and so it is being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Based upon a review of the ‘809 Patent, the Examiner finds a disclosure regarding the corresponding structure of the term “logic” at col. 9, lines 20-40.  The corresponding structure of the logic, i.e., “cache controller 308” in Figs. 3-4, disclosed in the specification of the ‘809 Patent requires an algorithm for performing the function of controlling cache data transfer because said corresponding structure “cache controller” is implemented at least in part in hardware, which should be programmed by an algorithm for the function resulted from the algorithm, and the specification of the ‘809 Patent discloses the algorithm for performing the claimed functions at flowcharts in Fig. 6 and col. 10, line 58 through col. 11, line 19.
If the reissue applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f), the reissue applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f).
Second, this reissue application includes claim limitations that use the word “logic” recited in the subject matter ”cache control logic,” which is disclosed as at least in part in hardware for a structural element, and the other words “cache” and “control” are used for conveying the function without imparting structure in the specification of the ‘809 Patent (See col. 9, lines 20-40 and “cache controller 308” in Figs. 3-4).  Thus, the term “logic” is a substitute for “means” and a generic placeholder (i.e., a non-structural term having no specific structural meaning) for performing the claimed functions of controlling cache data transfer in the claim 8.  However, although the generic placeholder “logic” is modified by “cache control,” it is insufficient acts to entirely perform the recited functions.
Accordingly, this claim limitation is being interpreted under 35 U.S.C. § 112(f), and so it is being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. 
Based upon a review of the ‘809 Patent, the Examiner finds a disclosure regarding the corresponding structure of the term “cache control logic” at col. 9, lines 20-40.  The corresponding structure of the logic, i.e., “cache controller 308” in Figs. 3-4, disclosed in the specification of the ‘809 Patent requires an algorithm for performing the function of controlling cache data transfer because said corresponding structure “cache controller” is implemented at least in part in hardware, which should be programmed by an algorithm for the function resulted from the algorithm, and the specification of the ‘809 Patent discloses the algorithm for performing the claimed functions at flowcharts in Fig. 6 and col. 10, line 58 through col. 11, line 19.
If the reissue applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f), the reissue applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f). 
Third, the claims 1 and 8 respectively recite “circuitry to selectively store data of data packets into the cache memory ...” in lines 21-23 of the claim 1 and in lines 22-24 of the claim 8.
As shown in the above, this reissue application includes claim limitation that uses the word “circuitry,” which is disclosed as a hardware for a structural element in the specification of the ‘809 Patent (See “cache controller 308” in Figs. 3-4 and col. 9, lines 20-40).  Thus, the term “circuitry” is substitute for “means” and generic placeholder (i.e., non-structural terms having no specific structural meaning) for performing the claimed functions of selectively storing data of data packets into the cache memory.
And, the word “circuitry” is modified by functional language “selectively store data of data packets into the cache memory based on the waymask corresponding to the class of service” recited in the respective claims 1 and 8 by the transition word “to”.  Although the generic placeholder “circuitry” is modified by the functional language foregoing, this modification is not sufficient to entirely perform the recited functions in the claims 1 and 8.  Furthermore, the generic placeholder “circuitry” is not modified by sufficient structure, material, or acts for performing the claimed function.
Accordingly, this claim limitation is being interpreted under 35 U.S.C. § 112(f), and so it is being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Based upon a review of the ‘809 Patent, the Examiner finds a disclosure regarding the corresponding structure of the term “circuitry” at col. 9, lines 59-67, and “cache allocation controller 310” in Figs. 3-4 of the ‘809 Patent.
If the reissue applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f), the reissue applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f).

Claim Rejections - 35 USC § 251
Claims 1-16 are rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251 as set forth above.  See 37 CFR § 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter over the prior art of record:
With respect to claims 1-161, the claim limitations of the respective claims 1, 8, and 12 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that each class of service corresponds to a waymask of the cache memory and selectively storing data of data packets into the cache memory based on the waymask corresponding to the class of service
The claims 2-7 are dependent claims of the claim 1.
The claims 9-11 are dependent claims of the claim 8.
The claims 13-16 are dependent claims of the claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chung et al. [US 2012/0290793 A1] disclose efficient tag storage large data cache.
Thompson [US 2008/0052467 A1] discloses system for restricted cache access during information transfers and method thereof.
Agarwal et al. [US 2015/0039832 A1] disclose system and method of caching hinted data.
Stanton [US 2006/0230210 A1] discloses method and apparatus for memory interface.
Glaser [US 2013/0346655 A1] discloses bus agent capable of supporting extended atomic operations and method therefor.
Khermosh et al. [US 9,753,873 B1] disclose systems and methods for key-value transactions.
Ambroladze et al. [US 2016/0124854 A1] disclose increased bandwidth of ordered stores in a non-uniform memory subsystem.
Feehrer et al. [US 2015/0356036 A1] disclose aggregation of interrupts using event queues.

A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571) 272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992
















Conferees:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        11-3 The claims 1-16 are rejected under 35 U.S.C. § 251 as being based upon a defective declaration.